DETAILED ACTION
Claims 1-20 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments regarding the double patenting rejection to abstain from addressing the rejection until all other issues at resolved, The Office acknowledges the request. Accordingly, the rejection is adapted and maintained in light of the provided amendments as detailed below.
In response to applicant's arguments under 35 U.S.C. §101, that the claims recite patent eligible subject matter, The Office finds this argument non-persuasive. To reiterate the rejection, the claims recite the abstract idea of a teacher analyzing students consume content in order to make improvement to said content, wherein the teacher watches a student consume content, analyzes their interactions therewith, and analyzes the content by itself and uses this information to determine if particular content should be changed in order to improve student education. Regarding arguments on page 8-9, The Office notes that the claimed “sensors” are only provided in claim 1, are absent in independent claims 8 and 14, are not positively recited as being used in any capacity in claim 1. Applicant argues on page 8 that the claims address a problem solely confined to digital content and result in an improvement to an online learning system, The Office finds this argument non-persuasive. The problem of improving content based upon monitoring student’s usage of the content and independent evaluation of content quality is not a problem that is solely confined to digital content placed within an online learning system. The claims fail to specifically recite any technical features which are specific to an online learning system in order to confine 1. The claimed “sensors” are merely generically recited devices for capturing user interaction data and are not alone seen sufficient to confine the use of the judicial exception to a particular machine as previously discussed. For at least these reasons, the rejection is adapted and maintained herein.
Examiner’s response to arguments are intended to be compliant with each and every argument included within Applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by Applicant is/are considered acquiescent forthwith except where disclaimed by Applicant. 
Priority







Applicant’s claim for the benefit of a prior-filed non-provisional application 14/734,469 filed 10/18/2019 is acknowledged and satisfied in full for all claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,629,086. Although the claims at issue are not identical, they are not patentably distinct from each other as the claim of the instant invention represent a broader scope than that presented in the noted patent as detailed below.  All other independent and dependent claims find matches within US Pat. 10,629,086.
Claim 1
Claim 1 & 21 of US Pat. 10,629,086
a system comprising:
A system for providing targeted, evidence-based recommendations to improve digital content quality, comprising: 
at least one hardware processor; a memory device coupled with the at least one hardware processor
at least one hardware processor; a memory device; (wherein the hardware processor is necessarily coupled to the memory based on subsequent limitations)
a content chunker operable to execute on the at least one hardware processor and operable to partition digital content stored on the memory 


the at least one hardware processor utilizing quality scores for the logical content modules along a plurality of quality dimensions, to tag a quality score associated with a quality dimension to each content module in the sequence of logical content modules; 
an instrumented content access platform coupled with a set of sensors and operable to execute on the at least one hardware processor, the instrumented content access platform operable to allow a user to access the digital content, the instrumented content access platform operable to capture raw events generated from user interaction with the instrumented content access platform in accessing the digital content;
an instrumented content access platform coupled with a set of sensors and operable to execute on the at least one hardware processor, the instrumented content access platform operable to allow a user to access the digital content, the instrumented content access platform operable to capture raw events generated from user interaction with the instrumented content access platform in accessing the digital content, wherein the instrumented content access platform detects the user interaction comprising at least pause, stop, fast-forward, rewind, zoom-in and zoom-out actions on a user interface screen, the instrumented content access platform further detecting user shakes and look-aways via at least one of the set of sensors; 

a pattern detector and summarizer operable to execute on the at least one hardware processor, and further operable to detect and summarize raw event patterns for the logical content modules over a plurality of users, into a set of dynamic states representing potential user experience and performance; 
a diagnosis module operable to execute on the at least one hardware processor, and further operable to correlate the quality dimensions of the logical content modules and associated quality scores with the dynamic states, and
a diagnosis module operable to execute on the at least one hardware processor, and further operable to correlate the quality dimensions of the logical content modules and associated quality scores with the dynamic states, and 
given a dynamic state of a user consuming a content module, responsive to finding that the dynamic state does not correlate to at least one of the quality scores associated with the content module, a correlation of the dynamic state to a quality score associated with a pre-requisite content module occurring prior to the content module in the sequence of logical content modules, 












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 7, and 14 recites an abstract idea of a teacher analyzing students consume content in order to make improvement to said content which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance2.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a computer-implemented method (wherein a teacher attempts to improve the quality of a lesson) comprising:
partitioning digital content stored on a memory device into a sequence of logical content modules (wherein the teacher divides content into a sequence which is to be followed by students);
utilizing quality scores for the logical content modules along a plurality of quality dimensions, to tag a quality score associated with a quality dimension to each content module in the sequence of logical content modules (wherein the teacher scores various qualities associated with each piece of content and assigns a score to the content based upon the various scores);
capture raw events generated from user interaction with a instrumented content access platform in accessing the digital content (wherein the teacher records a user consuming the content and their various behaviors);
detecting and transforming raw event patterns for the logical content modules over a plurality of users, into a set of dynamic states representing potential user experience and performance (wherein the teacher summarizes various student performances on each piece of content into standardized items such as failing a module, passing a module, lack of interest in a module, etc.);
correlating the quality dimensions of the logical content modules and associated quality scores with the dynamic states (wherein the teacher mentally compares the scored qualities of each content module and the various obtained dynamic states from the students), and
given a dynamic state of a user consuming a content module and responsive to finding that the dynamic state does not correlate to at least one of the quality scores associated with the content module, automatically inferring at run-time by a processor a correlation of the dynamic state to a quality score associated with a pre-requisite content module occurring prior to the content module in the sequence of logical content modules (wherein if student are performing poorly on content, but the content has high quality scores, the teacher assumes that a pre-requisite piece of content is the cause of students poor performance and that the pre-requisite content should be improved/changed),
wherein responsive to determining that the quality scores associated with the content module are indicative of a problem, but the dynamic state of the content module is not indicative of a problem, prioritizing content quality issue as being low wherein if the teacher determines that the content has low quality but students are performing well on the content subject matter then the teacher mentally assigns or writes down that updating the content should be a low priority.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing an interaction of a teacher analyzing student feedback to determine how to improve educational content, and (2) the mental process a clinician takes to assess student performance and 
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computerized neurological assessment tool and a user interface to perform the claimed method steps. The computer and memory device are both recited at a high-level of generality (e.g., a generic computer providing content and receiving responses or performance via a user interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing neurological assessments under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. Any technical features such as the recordation of user inputs through particular sensors, the modification of content in an particular automated fashion, and details of the digital content format is devoid from the claim language. The additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to analyze student performance and improve content accordingly, devoid of any inventive concepts. The additional elements in the claims, when taken 
For example, claim 1, which has explicit, additional limitations when compared to claims 7 and 14, merely recites "at least one hardware processor" and “a memory device coupled” thereto which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed use of a computer for providing content to a user is conventional as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. The storage and partitioning of data within a memory device is deemed conventional as per Versata Dev. Group, Inc. v. SAP Am., Inc. and as conventionally described in [0021] of the specification which relies upon the well known nature of such storage and segmentation for sufficient written description support. Furthermore, to the extent to which the application claims that the processor analyzes patterns in data and diagnoses correlations as claimed is merely using a computer for its most basic functions to automate a human activity as per Bancorp Services v. Sun Life. The processor correlates quality dimensions with dynamic states is merely the act of data storage and grouping deemed conventional in Versata Dev. Group, inc. v. SAP Am., inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015} and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The rule based actions based on the detected input is merely the computerized embodiment of the abstract idea and human analog as per MPEP §2106.05(f)(2). The claimed use of sensors to capture raw events is deemed conventional as the description in [0023] relies upon the well-known nature of such sensor implementations in order to receive proper written description support and is officially noted as conventional by the Examiner herein. This generic use of sensors is also seen conventional in of the backgrounds of Berry (US pub. 2010/0162286 A1), Tsou et al. (US Pub. 2015/0097938 A1) and Bedrosian et al. (US Pub. 2014/0142397 A1) and may be considered pre-solution activity amounting to mere data gathering before the recommendation process occurs under §2106.05(g).

All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, which are provided merely to ensure applicant may provide a sufficient and well informed response, claim 2 simply further defines a generic rule based computer process as in Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Dr. 2012), merely using the computer for repetitive calculations of operations performed In the human analog and cited abstract idea; claims 3 describes a process ranking problematic issues based on their evidence, similar to the cited abstract idea and human analog wherein a teacher tends to fix more critical content first; claim 4 merely limits each module to be independently assessed, not distinguishing from the human analog; claim 5 merely describes quality aspects of the content mentally analyzed by the teacher in  the analog; claim 6 merely describes summarizing results over a group of student, not distinguishing from the human analog and merely utilizing the computer as a tool as described; claim 7 describes wherein a teacher may ignore modifying content until student performance suffers significantly; claim 19 echoes features of claim 1. Other dependent claims in other claim sets are similarly met. These further limitations do not amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected under §101.
Examiner’s Note
No art rejection is provided for claims 1-6 and 8-19.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the particular sensors in US Pat. 10,629,086
        2 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf